DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 11/10/2021, with respect to office action dated 8/31/2021 have been fully considered and are persuasive.  The rejections of 8/31/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shannon Powers (#59,584) on 12/14/2021.
	The application has been amended as follows:
1.	(Currently Amended)	A method comprising:
exposing a sample etalon-object to a sample incident radiation, resulting in a sample transmitted radiation, wherein the sample etalon-object is disposed in a processing chamber;
exposing a reference etalon-object to a reference incident radiation, resulting in a reference transmitted radiation, wherein each of the etalon-objects comprises a semiconductor substrate; and
analyzing, with a spectral analyzer, a resultant radiation for a heterodyned spectrum, wherein the sample transmitted radiation becomes the reference incident radiation, and the reference transmitted radiation becomes the resultant radiation.
3.	(Cancelled)	
4.	(Currently Amended)	The method of claim 1, wherein the etalon-objects are closely matched in at least one of physical thickness, optical thickness, index of refraction, and
15.	(Currently Amended)	A system comprising:
a processing chamber having a support for a sample etalon-object;
a stage for a reference etalon-object, wherein each of the etalon-objects comprises a semiconductor substrate;
a radiation source; and

a first optical path is defined from the radiation source to the radiation detector, 
the support disposes the sample etalon-object in the first optical path, and
the stage disposes the reference etalon-object in the first optical path.

Reason for Allowance
Claims 1, 2, 4-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature measurement device/method comprising a sample etalon-object (Fabry-Perot Interferometer, FPI) to a sample incident radiation, a reference etalon-object (FPI) to a reference incident radiation, wherein each of the etalon-objects comprises a semiconductor substrate; and measure temperature with a spectral analyzer based on resultant radiation for a heterodyned spectrum, wherein the sample transmitted radiation becomes the reference incident radiation, and the reference transmitted radiation becomes the resultant radiation.

The closest reasonable prior art reference is Ota et al. (2001/0026357) teaches a position detecting transducer based on sample grating and reference grating on wafer and analyzing the heterodyne interference.  However, Ota does not teach the wafer marks are etalon-objects (Fabry-Perot Interferometer, FPI) on semiconductor substrate inside a processing chamber and sensing temperature by analyzing the heterodyned spectrum using a spectrum analyzer.

The secondary reference, Nguyen et al. (2015/0221535) teaches detecting temperature of wafer within a process manufacturing using interference patterns.  However, Nguyen does not teach the wafer marks are etalon-objects (Fabry-Perot Interferometer, FPI) on semiconductor substrate inside a processing chamber and sensing temperature by analyzing the heterodyned spectrum using a spectrum analyzer.



Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                                                                                                                                        /Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855